Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Fukuda. (U.S. Application Pub. No. 2018/0056651 A1) 
	Fukuda discloses the following claimed subject matter:
Re-claim 1, a liquid ejection head comprising: a pressure chamber (37); a channel in which a liquid is caused to flow through the pressure chamber; an ejection orifice communicating with the pressure chamber; and an ejection energy generation element (32; ¶ [0052]) configured to eject the liquid in the pressure chamber from the ejection orifice, wherein a meniscus (M) of the liquid is formed at an end portion of the ejection orifice communicating with the pressure chamber (fig.9; ¶ [0058), and after forming the meniscus (described as a first expansion-hold process wherein the meniscus M at the expansion-hold component p12 being held for a predetermined period of time; see the last two 

Re-claim 4, wherein the ejection orifice includes one end open to an inside of the pressure chamber and another end open to an outside, and an opening of the one end of the ejection orifice and an opening of the other end of the ejection orifice are different in size. (¶ [0053])

Re-claim 5, the liquid ejection head further comprising a supply channel and an outlet channel for the liquid, wherein the channel is formed between the supply channel and the outlet channel. (see ¶ [0055])

Re-claim 6, wherein a plurality of the pressure chambers are provided, and the channel allows at least one of the supply channel and the outlet channel to communicate with the plurality of pressure chambers. (see fig.4, ¶ [0055])

Re-claim 7, wherein a plurality of the pressure chambers are provided, a plurality of the supply channels and a plurality of the outlet channels are provided respectively for the plurality of pressure chambers, and a plurality of the channels allow the plurality of pressure chambers to communicate respectively with the supply channels and the outlet channels for the plurality of pressure chambers. (see also fig.4, ¶ [0055])

Re-claim 8, the liquid ejection head further comprising a supply channel (42) for the liquid communicating with one end and another end of the channel; and a unit configured to generate a flow of the liquid in the channel from the one end toward the other end. (see fig.4, ¶ [0055])

Re-claim 10, wherein the unit is a micropump. (¶ [0047])

Re-claim 11, a liquid ejection apparatus (2) comprising: the liquid ejection head (20) a supply unit (see cartridge, ¶ [0055]) configured to supply the liquid into the channel of the liquid ejection head; and a control unit (16; ¶ [0047]) configured to control the ejection energy generation element.

	The printing method recited in independent claims 12 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Yokouchi. (U.S. Patent 7,029,085)
Fukuda discloses elements of the instant claimed ejection orifice includes one end (35b) open to an inside of the pressure chamber and another end (35a) open to an outside (fig.9) as noted above with the exception of at least part of an inner surface of the ejection orifice is water repellent; and the end portion of the ejection orifice is a portion in a range of 3 μm inside the ejection orifice from the one end. (fig.9)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Govyadinov et al. (U.S. Application Pub. No. 201/0155152 A1)
Fukuda discloses elements of the instant claimed subject matter as noted above with the exception of the channel is in a U-shape.
Govyadinov et al. discloses ink inlet/outlet channel and connection channel having a U-shape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the structure of the ink channel in Fukuda as taught Yokouchi for the purpose of enhancing the flow of the printing fluid. (¶ [0025], [0033])
Response to Amendment
Applicant's Amendment filed June 30, 2021 has been entered and carefully considered. 
	Applicants’ arguments with respect to new issues that “and after forming the meniscus, an ejection operation of ejecting the liquid from the ejection orifice is executed” have been considered as noted in the above new grounds of rejection.	
	In view of the foregoing reasons, the examiner asserts that all limitations have been properly evaluated and that the rejection as applied remains proper.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853
September 15, 2021